Citation Nr: 1417663	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-45 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than October 23, 2009, for the grant of a 30 percent rating for left ear hearing loss with vertigo, now separately rated as bilateral hearing loss and Meniere's with vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from April 1971 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted a 30 percent rating for left ear hearing loss with vertigo, effective October 23, 2009.  

During the pendency of this appeal, an October 2013 rating decision granted service connection for right ear hearing loss, effective September 10, 2013, and assigned a separate 10 percent disability rating for bilateral hearing loss, effective September 10, 2013, in addition to the 30 percent rating which was then recharacterized as Meniere's with vertigo.


FINDINGS OF FACT

1.  On October 23, 2009, the RO received the Veteran's claim seeking an increased rating for service-connected left ear hearing loss with vertigo.  

2.  There was no formal or informal claim for an increased rating for that disability prior to the October 23, 2009, claim.

3.  There is no evidence of treatment showing an increase in severity within the year preceding October 23, 2009. 


CONCLUSION OF LAW

The criteria for an effective date earlier than October 23, 2009, for the grant of a 30 percent rating for left ear hearing loss with vertigo, now separately rated as bilateral hearing loss and Meniere's with vertigo), have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§  3.151, 3.155, 3.157, 3.400 (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).
 
As this claim deals with an effective date, the notice requirements have been met because the initial intended purpose of the notice has been served.  Additional notice is not required concerning the downstream effective date element of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional notice is required for a downstream issue, including the effective date.  VAOPGCPREC 8-2003 (2003), 69 Fed. Reg. 25180 (2004).  VA issued a statement of the case in July  2010 addressing the downstream earlier-effective-date claim, and no further notice is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195(2003).  The Board further finds that all relevant evidence identified by the record has been obtained, and that there is no indication of any further development that is necessary prior to adjudication of this appeal.

The Veteran contends that the 30 percent rating for Meniere's disease with vertigo should be awarded as early as his retirement from service on July 1, 1991.  

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from that date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2013); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The provisions of 38 U.S.C.A. § 5110(b)(2)  and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating.  Otherwise the general rule of 38 C.F.R. § 3.400(o)(1)  applies.  Harper v. Brown, 10 Vet. App. 125 (1997).  Thus, three possible dates may be assigned depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2013).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2013).  A claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  An informal claim must identify the benefit sought. 

A report of examination or hospitalization may be accepted as an informal claim for benefits, but only after there has been a prior allowance or disallowance of a formal claim for compensation.  38 C.F.R. § 3.157 (2013); Crawford v. Brown, 5 Vet. App. 33 (1993).  Where a VA examination or VA hospital report is accepted as an informal claim for increase, the effective date will be the date of examination or admission.  38 C.F.R. § 3.157(b)(1)-(2) (2013).

A November 1992 rating decision granted service connection and an initial 10 percent rating was assigned for left ear hearing loss ear with complaints of loss of balance, effective July 1, 1991.  The Veteran did not express disagreement or a desire to appeal that decision, and as such, it became final.  38 C.F.R. §§ 7104, 7105 (West 2002).

On October 23, 2009, VA received the Veteran's claim seeking an increased rating for service-connected left ear hearing loss with vertigo.   The RO has determined that October 23, 2009, is the date of the claim for an increased rating, and the Board agrees because there is no other communication of record, or medical report, after November 1992 or before October 23, 2009, that constitutes a claim for increased rating.  

The next inquiry is whether the Veteran's service-connected disability met the criteria for a 30 percent disability at any time during the year prior to October 23, 2009.  

The Veteran's Meniere's disease was previously rated as 30 percent under Diagnostic Code 6299-6205, and under Diagnostic Code 6299-6204.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case indicates that the Veteran's disability has been rated analogously under Diagnostic Codes 6204 and 6205.
 
Under Diagnostic Code 6204 a 10 percent rating is warranted for peripheral vestibular disorders with occasional dizziness.  The maximum available 30 percent rating is assigned for manifestations with dizziness and occasional staggering.  A note provides that hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87 (2013). 

Under Diagnostic Code 6205, used for rating Meniere's syndrome (endolymphatic hydrops), a 30 percent rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  A Note to Diagnostic Code 6205 provides that Meniere's syndrome can be rated either under those criteria or by separately evaluating vertigo as a peripheral vestibular disorder under Diagnostic Code 6204, hearing impairment under Diagnostic Code 6100, and tinnitus under Diagnostic Code 6260, whichever method results in a higher overall rating.  But a combined rating for hearing impairment, tinnitus, or vertigo with a rating under Diagnostic Code 6205 is inappropriate.  38 C.F.R. § 4.87 (2013). 

VA medical records dated through September 2007 are of record and were obtained contemporaneous with the Veteran's claim for an increased rating in October 2009; however, as the evidence does not show an increase in severity within a year of the October 2009 claim, none of those records can provide a basis for an earlier effective date.  The evidence in the year prior to October 2009 does not show treatment for vertigo or hearing loss that would warrant any higher or separate rating.

Private medical evidence from the Bureau of Prisons was also obtained showing the Veteran's history of medical treatment to include in August and September 2007 for audiological evaluations and a September 2009 clinical note showing the Veteran returned a specific medication because he had a "bad reaction," reported by the Veteran as "exaggerated my equilibrium problem."  That same record noted that his allergies were updated.   March 2009 and September 2009 records show that the Veteran reported a history of vertigo and equilibrium problems and problems with balance.  However, he denied dizziness at those times.  No relevant medical findings were reported.  The Board finds that mere recitation of a history of equilibrium problems does not constitute a claim for increase as that was shown by the evidence of record, which is why service connection was established.  Also, a temporary reaction to medication, that was discontinued, also does not constitute a claim for increase, as the record does not imply any permanent increase in disability, even if those were VA records.

In various correspondence received from the Veteran in October and December 2009, the Veteran asserted that he had hearing loss and loss of equilibrium/balance on his left side, particularly on motion.

The Veteran was scheduled for a VA examination for November 2009.  However, it was cancelled as the Veteran was incarcerated and an examination could not be properly conducted in the facilities at the prison.  

The Board has considered the evidence of record and finds that there is no evidence that the Veteran's disability met the criteria for a 30 percent rating at any time during the year prior to October 23, 2009.  The Board finds that the Veteran's statements provided in October and December 2009 provided sufficient evidence that the Veteran had hearing impairment with vertigo occurring less than once a month sufficient to resolve reasonable doubt in his favor and grant a higher 30 percent disability rating.  Private medical records from the prison in the year prior to October 23, 2009, demonstrate that the Veteran reported a history of vertigo and balance problems, with no current complaints or objective medical findings.  In fact, the Veteran denied dizziness.

Thus, the Board finds that the most probative evidence of record does not show a factually ascertainable basis for an increase during the year prior to the October 23, 2009 claim.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of an earlier effective date for a 30 percent rating for left ear hearing loss with vertigo.  Therefore, the claim is denied.  38 C.F.R. § 3.400 (2013).



ORDER

Entitlement to an effective date earlier than October 23, 2009, for the grant of a 30 percent rating for left ear hearing loss with vertigo, now separately rated as bilateral hearing loss and Meniere's with vertigo, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


